Gilbert, Justice,
concurring specially. Under the pleadings and the evidence, as I construe it, the relation of debtor and creditor did not exist between the husband and wife. If the husband borrowed money to make the purchase, from, his wife, then no trust can be implied. Accordingly no instructions on that subject were applicable. The court did not err in not so instructing the jury, with or without request. The wife paid about one half of the purchase-money, and when the husband took the title in his name, a trust was impressed in favor of the wife to the extent of her payment of purchase-money. It appears also that the husband borrowed from a third person a portion of the purchase-money, and executed a security deed or mortgage to secure the loan. It *485would seem that the failure of the wife to inform herself about those details affecting her property, rights was a negligent omission. “ Ignorance of a fact, due to negligence, shall be equivalent to knowledge, in fixing the rights of parties.” Code, § 37-116. Under the principles ruled in Krueger v. MacDougald, 148 Ga. 439 (supra), the wife must be held to have had knowledge of the status of the legal title. However, in view of the decision when the case was formerly before this court, I am bound, and concur specially in the judgment now rendered. The wife had an equitable interest, and to protect her a trust relation arose. The husband was insolvent, but it was his duty to protect the trust. This he could do, unless there was a lien or other right of some third party acting bona fide and without notice of the wife’s equity. The only lien here obtained was a common-law judgment rendered after the execution of the deed from husband to wife. Under Bell v. Stewart, 98 Ga. 669, and Ford v. Blackshear Manufacturing Co., 140 Ga. 670 (supra), such judgment does not attach to the wife’s title. Mr. Justice Atkinson concurs in what is said herein.